Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 5/12/22 amendment to the claims which was entered into the file.  Claims 44-49, 51-67, and 69-70 are currently pending, claim 68 is withdrawn, and claims 1-43, and 50 canceled.
Terminal Disclaimer
The terminal disclaimer filed on 5/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US 17/248933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 52 depends from claim 40; wherein claim 40 recites “depositing an organic sacrificial coating over a tempered substrate, and removing the organic sacrificial coating by heating.”  Claim 52 further recites “wherein the substrate is glass that is tempered during the heating”.  The only heating explicitly recited in claim 40 is the heating which removes the organic sacrificial coating, but the application (and thus its removal by heating) of the sacrificial coating is explicitly required to occur after tempering.  Applicant’s specification does not support such a scenario wherein the substrate is tempered, the organic sacrificial coating is applied to the tempered substrate, then the organic sacrificial coating is removed by heating which tempers the substrate.  No such teaching to two steps of tempering  with intervening sacrificial coating is supported by the original disclosure.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “coating the electrochromic device… removed after coating the electrochromic device.”.  The current phrasing is indefinite as to if the “coating the electrochromic device” is intended to mean the actual steps of depositing the electrochromic device by coating or if the intention is instead the action of coating (as in applying coating over / onto ) the electrochromic device.  For purposes of examination the limitation will be interpreted as at least inclusive of either interpretation. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By amendment, claim 44, from which claim 63 depends already requires tempering the substrate before depositing an organic sacrificial coating; thus claim 63 would fail to further limit the subject matter of claim 44.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 47-49, 51-55, 57-63, 65-66 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claim 44: Bhatnagar teaches a method of processing glass substrates comprising an electrochromic device comprising an electrochromic stack (320) between a first (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]).  But Bhatnagar does not explicitly teach steps of depositing an organic sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer; and prior to fabricating an insulated glass unit comprising the ED device, removing the organic sacrificial coating.  Medwick teaches the cycle from manufacturing to fabrication of coated glass articles (See, for example, abstract, [0004-0005]).  Medwick similarly further teaches that in the glass industry it is known that separate glass manufacturers produce and provide large area glass substrates including functional conductive / oxide coatings, to one or more fabricators and customers (See, for example, [0004-0005], [0017], [0054]).  Medwick further teaches wherein providing a plurality of temporary protective coatings over the coated glass articles provide protection from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011]).  Medwick teaches depositing an organic sacrificial coating over the functionally coated glass substrate leaving the large area glass manufacturers and prior to the fabricator performing various fabrication steps, removing the sacrificial coating (See, for example, [0004-0005], [0011-0012], [0016-0018] [0032]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated depositing an organic sacrificial coating over a substrate, and removing the sacrificial coating as such steps would predictably provide for improved protection from mechanical, chemical, handling damage and or from misidentification.
Medwick further teaches wherein a sacrificial layer, can predictably be applied following tempering to provide the article with protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0023] (explicitly “the substrate” can be “tempered” glass), [0054]). 
Medwick further teaches wherein removing the organic sacrificial coating comprises heating (combustion / thermal decomposition) the substrate comprising the organic sacrificial coating (See, for example, [0012], [0014], [0017]). 
Claim 47: Bhatnagar in view of Medwick teach the method of claim 44, wherein Medwick further teaches wherein depositing the first sacrificial coating is applied to a substrate in a first facility (such as manufacturer) and removing the first sacrificial coating is performed in a second facility (fabricator).  (see, for example, [0004-0005], [0011-12], [0017], [0023], [0047-0049]).  Medwick further has taught wherein the substrate is a “tempered” glass substrate, thus the article leaving the first facility would have been tempered then protected for shipping and received and sacrificial coating removal at the second facility (see, for example, [0004-0005], [0011-12], [0017], [0023], [0047-0049]). 
Claim 48: Medwick further teaches wherein the organic sacrificial coating is removed prior to fabricating the electrochromic stack (See, for example, [0017], [0031],  [0049] such as after scoring / cutting prior to fabricating by fabricator and / or wherein the removal of the first sacrificial layer applied by the manufacturer it taught to be removed by a coater (such as spraying (spray coater) dipping (dipcoater), etc prior fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claim 49: Bhatnagar in view of Medwick further teaches wherein the organic sacrificial coating is removed from a surface onto which the electrochromic stack is deposited (Medwick teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]); while the combination with Medwick further teaches that the organic sacrificial coating would be applied to the TEC coated surface during such shipping to the fabricator and removal prior to EC deposition (See for example, [0047-0049]).
Claim 51: Medwick further teaches wherein the substrate comprising the organic sacrificial coating is glass which is heated at a temperature of from 648-704oC for removal of the protective coating via thermal decomposition or combustion (See, for example, [0012-14], [0018], [0053], [0057]). Although such a range is not explicitly between 200oC. and 700oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
	Claim 52: refer to the rejection of claim 51 above.  Medwick further teaches wherein the heat treatment that removes the sacrificial coating can also temper the substrate (See, for example, [0053]). 
Claims 53-54: Medwick further teaches wherein the organic sacrificial coating has a thickness of preferably from 1 micron to 2 microns (See, for example, [0044]). 
Claim 55: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack (See, for example, [0017], [0031]); but it does not explicitly teach removing the sacrificial coating in a sputter coater. Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  As Bhatnagar and Medwick are directed to preprocessing and deposition of various layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating in the sputter coater of Bhatnagar as such a method predictably reduces contaminants and improves device performance. 
Claim 57: Medwick further teaches wherein removing the organic sacrificial coating comprises heating (thermal decomposition, combustion) (See, for example, [0012-14], [0018], [0053], [0057]).
Claim 58: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further  teaches removing the organic sacrificial coating predictably is achieved via washing, combustion, thermal decomposition, etc (See, for example, [0017], [0031]).  Although no singular exemplary embodiment is taught wherein the removal of the organic sacrificial coating comprises both heating and washing, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed both for the removal since it would be prima facie obvious to combine two removal methods which are each taught by the prior art to be useful for the same purpose, in order to form a hybrid removal method to be used for the very same purpose since they are explicitly taught to be predictable removal means and since “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06; Combining equivalents known for the same purpose.
Claim 59: Medwick further teaches wherein the organic sacrificial coating comprises a material selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]). 
Claim 60 and 69: Bhatnagar in view of Medwick teach the method of claim 44 above, wherein they further teach depositing the first transparent electronically conductive layer before depositing the organic sacrificial coating (Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first transparent electronically conductive layer (TECL) (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]). Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack and then forming the second transparent electronically conductive layer on the EC stack (see, for example, [0004], [0014], [0016-17], [0039], Fig 2-3). By combination as applied to claim 44, the sacrificial coating is applied following tempering, thus by order of steps of Bhatnagar, it would similarly be applied following deposition of the first TECL as the deposition of the first TECL precedes tempering.
Claims 61: Bhatnagar in view of Medwick teach the method of claim 44, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 62: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the sacrificial coating into a stack without using interleaving material (see, for example, [0046-0047], wherein additional interleaving material is taught to be optional, thus an embodiment wherein they are not used during shipping / storage is taught). 
Claim 65: refer to rejections of claims 44, 51, and 53 above.
Claim 66: Bhatnagar in view of Medwick teach the method of claim 65 above, and Medwick further teaches handling, processing, transporting, washing, or storing the protected substrate (see, for example, abstract, [0002], [0011]). 
Claim 70: refer to the rejections of claims 65 and 69.

Claim 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Nachtigal et al (US 2015/0243816; hereafter Nachtigal).
Claims 45-46: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Bhatnagar has taught deposition / coating of EC device layers (306/310) (See, for example, Figures).  Medwick further teaches wherein the sacrificial layer can predictably be applied subsequent to tempering to similarly provide the article the same protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification during off-line operations (See, for example, [0011-12], [0017], [0023], [0054]).  But they do not explicitly teach deposition of organic sacrificial coating over the EC device and removal of the organic sacrificial coating after coating of the EC device.  Nachtigal teaches a method of producing supported EC stack devices including using temporary protective coatings (See, for example, abstract, [0024])).  Nachtigal further teaches the imposition of temporary protective layers at various points in the process to protect the underlying layer during processing (see for example, [0008]). And further teaches using such barriers to protect deposited coated layer surfaces directly up to immediately before the point at which final top sheet material is applied generating a fabricated unit in order to protect the underlying layers (see, for example, [0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the deposition of organic sacrificial coating over the EC device and removal of the organic sacrificial coating after coating of the EC device since the protective layer would predictably serve to provide protection to the upper most layer of the stack for an entirety of a period prior to joining with final component and fabrication of an IGU, ensuring improved EC coating protection while enabling off-line IGU assembly  

Claim 55-56 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Rozbicki et al (US 2014/0182125; hereafter Rozbicki).
Claim 55-56: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including heating (See, for example, [0017], [0031]); but does not explicitly teach removing the sacrificial coating comprises exposing the sacrificial coating to a plasma etching process in a sputter coater. Rozbicki teaches a method of manufacturing an electrochromic device comprising an electrochromic stack between first and second transparent electronically conductive layers (See, for example, abstract, Fig 1A).  Rozbicki further teaches wherein its method of manufacturing the electrochromic device comprises implementation of a temporary sacrificial layer (See, for example, [0072]).  Rozbicki further teaches that within the art, temporary sacrificial layers are predictably known to be removed by plasma etching in addition to alternative wet / dry / mechanical methods (See, for example, [0072]).  As both Rozbicki and Bhatnagar in view of Medwick are directed to deposition and removal of temporary sacrificial layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating by exposing the sacrificial coating to a plasma etching process in the sputter coater of Bhatnagar as such a method predictably reduces contaminants and improves device performance by sharing the same apparatus / not breaking vacuum and as it further achieves the predictable result of removing the temporary sacrificial layer from a TCO coated surface, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 
Claim 67:  Bhatnagar in view of Medwick teach the method of claim 65 (described above), wherein they have further taught removing the sacrificial coating prior to deposition of the EC stack, and fabricating an integrated glass unit (See, for example, rejection of claims 44, and 65 above, and Bhatnagar [0031] to teaching of ultimate formation of IGU); Bhatnagar further depicts electrical connection between two opposing transparent conducting layers (312 and 304) (see Fig 3) (but does not explicitly state the connection is via applying the bus bars to the substrate following such removal.  Rozbicki further teaches wherein its method of manufacturing IGUs from electrochromic coated devices further comprises implementation of a temporary sacrificial layer (See, for example, [0036], [0072]).  Rozbicki further teaches that suitable connections are needed to apply potential and / or current to an electrochromic stack, and such connections are conventionally bus bars which are applied to the stack following the stacks deposition (See, for example, [0034-0036], Figures,  [0056]).  Therefore, if not already present in the teaching of Bhatnagar, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition of bus bars onto the deposited EC stack as such materials are conventional connections that allow potential / current across an electrochromic stack allowing it to be electrically connected and function in such IGU applications.  As the organic sacrificial layer is removed prior to deposition of the EC and the bus bars are deposited after deposition of the EC the bus bars would have been applied after removing the sacrificial coating.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick  and Rozbicki as applied to claim 55 above, and further as evidenced by or further in view of Qiao et al (US 6,372,634; hereafter Qiao).
Claim 57: Bhatnagar in view of Medwick and Rozbicki teach the method of claims 55-56 (described above), but they are silent as to any temperature conditions of the plasma etching so they do not explicitly teach removing the organic sacrificial coating comprises heating the substrate.  Qiao teaches a method of plasma etching (See, for example, abstract) and further teaches that plasma etching naturally heats the substrate (See, for example, col 3 lines 37-55), therefore as the removal of the organic sacrificial coating is via plasma etching, it comprises heating the substrate. 
Alternatively Qiao further teaches that the increasing the temperature during plasma etching increases the rate at which the plasma etches a material, (See, for example, col 3 lines 40-55).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated heating of the substrate during the plasma etching removal operation as it would predictably increase the plasma etching rate. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 63 above, and further in view of Kailasam et al (US 2014/0022621; hereafter Kailasam).
Claim 64: Bhatnagar in view of Medwick teach the method of claim 63 above, but do not explicitly teach washing the substrate between tempering and applying the organic sacrificial coating.  Kailasam teaches device preparation processes common to EC devices include operations of cutting to size, grinding, washing, tempering, and washing it again prior to EC layer deposition (See, for example, [0284], Fig 5A) as both Kailasam and Bhatnagar in view of Medwick are directed to processing and pre-processing of glass substrates for EC deposition it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a post tempering washing prior to applying the organic sacrificial coating as such a post washing step is conventional in the art to predictably prepare a surface for receiving  coatings and aid in reducing defects on the post tempered surface prior applying the organic sacrificial coating improving adhesion there between and reducing overall surface defects (as defects would not be trapped beneath the sacrificial coating preventing intimate contact). 
Response to Arguments
Applicant’s arguments, filed 5/12/22, with respect to the Priority and Specification issues raised in the previous office action have been fully considered and are persuasive.  The examiner agrees that the pending application is in fact claiming priority to US 16/306,511 not US 16/310,164.  And that at least [0067] of the as filed specification provides support for claims 45-46.  Therefore these issues of priority and objection to the specification have been withdrawn; as well as the resulting 35 USC 102 (a)(1) rejections over Parker, as Parker is no longer prior art. 
Applicant’s Terminal Disclaimer of US 17/248933 was approved, thus previously applied double patenting rejections over this application have been withdrawn.
Applicant's remaining arguments filed 5/12/22 have been fully considered but they are not persuasive.  
Applicant argues that none of the prior art, including Medwick, teach a sacrificial layer is applied after tempering.  The examiner disagrees and notes that explicitly Medwick has identified the substrate that undergoes its inventive process can be “tempered” glass (See, for example, [0023]).  Thus the teachings directed to application of the protective coating taught therein upon a substrate are relevant to a tempered glass substrate and the sacrificial coating would thus be applied after tempering.  The examiner further notes that particular interpretations used previously to identify the organic sacrificial coating have been altered in light of applicant’s amendments.   
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712